ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on October 11, 2021, Applicant amended claims 2, 7, 11, 13, 15, 16, and 19-21.
Applicant cancelled claim 17.
In the non-final rejection of August 31, 2021, Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 2, 7, 11, 13, 15-17, 19, and 21. Applicant amended claims 2, 7, 11, 13, 15, 16, 19, and 21, and cancelled claim 17; however, Applicant did not address all of the objections. Examiner is making changes by Examiner’s Amendment below.
Examiner rejected claims 17-21 under 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant cancelled claim 17, and amended claim 20. Rejection is withdrawn.
Examiner rejected claims 2-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 10, 14, 15, 20, 25, 29, and 33 of U.S. Patent No. 8,235,948.
	Examiner rejected claims 2-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 10, 12-15, and 19 of U.S. Patent No. 9,283,355. 	
	Examiner rejected claims 2-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 9, 10, 12, 14-16, and 18 of U.S. Patent No. 9,919,134.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 2 (Currently Amended) An anchor device for securing a position of a medical instrument, comprising: 
a retainer body releasably engageable with the medical instrument, the retainer body comprising a flexible portion adjustable from a first configuration to a second configuration; 
a first anchor comprising a first external shaft portion, the first anchor configured to extend distally from a distal end of the retainer body and toward a skin penetration point when the medical instrument is inserted into the skin penetration point and engaged with the retainer body; and 
a second anchor comprising a second external shaft portion, the second anchor configured to extend distally from the distal end of the retainer body and toward the skin penetration point when the medical instrument is inserted into the skin penetration point and are positionable side-by-side during insertion through the skin penetration point into a subcutaneous region proximate the skin penetration point, and the first and second external shaft portions are movable relative to one another during removal from the subcutaneous region.
Claim 7 (Currently Amended) The device of claim 2, wherein each of the first and second external shaft portions extend for a longitudinal length that is greater than a maximum width and a maximum thickness of a respective external shaft portion of the first and second external shaft portions.
Claim 16 (Currently Amended) An anchor device for securing a position of a medical instrument, comprising: 
a retainer body releasably engageable with the medical instrument, the retainer body comprising a flexible portion adjustable from a first configuration in which the medical instrument is movable independent from the retainer body to a second configuration in which the retainer body is configured to engage with an exterior of the medical instrument; 
a first anchor comprising a first external shaft portion, the first anchor configured to extend distally from a distal end of the retainer body and toward a skin penetration point when the medical instrument is inserted into the skin penetration point and engaged with the retainer body; and 
a second anchor comprising a second external shaft portion, the second anchor configured to extend distally from the distal end of the retainer body and toward the skin penetration point when the medical instrument is inserted into the skin penetration point and engaged with the retainer body, the first and second external shaft portions are movable relative to one another during removal from a subcutaneous region.
16, wherein the retainer body is separable into a first body portion and a second body portion, and the first anchor is coupled to the first body portion and the second anchor is coupled to the second body portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 2, the prior art of record does not disclose or render obvious at the time the invention was made the combination of an anchor device for securing a position of a medical instrument, as claimed, specifically including that the first and second external shaft portions are movable relative to one another during removal from the subcutaneous region.
	In regards to independent claim 16, the prior art of record does not disclose or render obvious at the time the invention was made the combination of an anchor device for securing a position of a medical instrument, as claimed, specifically including that the first and second external shaft portions are movable relative to one another during removal from a subcutaneous region.
	Schinkel-Fleitmann (US 2005/0043685) teaches an anchor device (Figures 1-2) for securing a position of a medical instrument, comprising: a first external shaft portion (limb 10); however, Schinkel-Fleitmann does not teach a second external shaft portion, as Schinkel-Fleitmann only teaches a first external shaft portion (limb 10). But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device, of Schinkel-Fleitmann, with a second external shaft portion, because Applicant has not disclosed that first and second external shaft portions provide an advantage, 
	Thus, independent claims 2 and 16 are allowed. Dependent claims 3-15 and 18-21 are allowed by virtue of being dependent upon one of independent claims 2 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783